Citation Nr: 0610185	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.   The veteran served in Vietnam and was exposed to 
herbicides.  

2.  A chronic skin disorder was not present in service or 
until years thereafter, and the appellant's current skin 
disability is not etiologically related to his exposure to 
herbicides in service or otherwise etiologically related to 
service.  


CONCLUSION OF LAW

The veteran's skin disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in August 2001, prior to its 
initial adjudication of the claim.  Although the veteran has 
not been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's skin disability  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current skin disability is due 
to herbicide exposure while serving in Vietnam.  While 
service medical records show that he was treated several 
times for hyperpigmentation and a rash, there is no finding 
or diagnosis of a chronic skin disability.  The report of 
examination for discharge shows that the veteran's skin was 
found to be normal except for a vaccination scar on his upper 
left arm.  

The earliest post-service medical evidence of any skin 
disorder is dated in the late 1990's.  None of the post-
service medical evidence suggests that any current skin 
disorder is etiologically related to the veteran's military 
service.  

The veteran was afforded a VA examination in April 2002.  The 
examiner reviewed the claims folder and noted the veteran had 
multiple hyperpigmentation nodules primarily on his trunk and 
extremities.  The examiner diagnosed the veteran with tinea 
pedis and purigo nodularis.  The examiner stated that it was 
less likely than not the veteran's skin disorders were caused 
by herbicide exposure.

The appellant served in Vietnam, and he is presumed to have 
been exposed to herbicides such as Agent Orange in use in 
Vietnam at that time.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, none of his diagnosed skin disorders is subject to 
presumptive service connection.  Moreover, as discussed 
above, there is no medical evidence linking the veteran's 
current skin disability to his military service.  

The Board has considered the veteran's statements to the 
effect that his current skin disability is etiologically 
related to his active service; however, his lay assertions 
concerning matters that require medical expertise are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In light of the lack of medical evidence of a skin disorder 
in service or until many years thereafter or of a nexus 
between the veteran's current skin disorder and his military 
service, the Board must conclude that service connection for 
a skin disability is not warranted.  


ORDER

Service connection for a skin disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


